COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        USPLS, LC v. Patrick Gaas and Daniel Shank
Appellate case number:      01-20-00604-CV
Trial court case number:    2019-42530
Trial court:                129th District Court of Harris County
       Appellant USPLS, LC has filed an unopposed motion to substitute counsel. See
TEX. R. APP. P. 6.5(d). USPLS’s motion requests that the Court substitute James Wilson as
USPLS’s counsel of record in place of Ross Spence and Spence Desenberg & Lee, PLLC.
USPLS’s motion includes the required information. See id. Accordingly, the Court grants
the motion and directs the Clerk of this Court to substitute James Wilson as counsel of
record for USPLS.
       It is so ORDERED.


Judge’s signature: /s/ April L. Farris
                    Acting individually


Date: November 17, 2022